Title: Notes on Conversations with John Beckley and George Washington, 7 June 1793
From: Jefferson, Thomas
To: 


June. 7. 93. Mr. Beckley, who is returned from N. York within a few days, tells me that while he was there Sr. John Temple, Consul genl. of the Northern states for Gr. Br. shewed him a letter from Sr. Gregory Page Turner a member of parliament for a borough in Yorkshire, who he said had been a member for 25 years, and always confidential for the ministers, in which he permitted him to read particular passages of the following purport ‘that the government were well apprised of the predominancy of the British interest in the US. That they considered Colo. Hamilton, Mr. King and Mr. W. Smith of S. Carolina as the main supports of that interest, that particularly they considered Colo. Hamilton and not Mr. Hammond as their effective minister here, that if the Antifederal interest [that was his term] at the head of which they considered Mr. Jefferson to be, should prevail, these gentlemen had secured an asylum to themselves in England.’ Beckley could not understand whether they had secured it themselves, or whether they were only notified that it was secured to them. So that they understand that they may go on boldly, in their machinations to change the government, and if they should be overset and chuse to withdraw, they will be secure of a pension in England as Arnold Deane &c had. Sr. John read passages of a letter [which he did not put into Beckley’s hand as he did the other] from Ld. Grenville saying nearly the same things. This letter mentions to Sr. John that tho’ they had divided the Consul-generalship and given the Southern department to Bond, yet he, Sr. John, was to retain his whole salary. [By this it should seem as if, wanting to use Bond, they had covered his employment with this cloak.] Mr. Beckley says that Sr. John Temple is a strong republican.—I had a proof of his intimacy with Sr. John in this circumstance. Sr. John received his new Commission of Consul general for the Northern department, and instead of sending it thro’ Mr. Hammond, got Beckley to inclose it to me for his Exequatur. I wrote to Sr. John that it must come thro’ Mr. Hammond, inclosing it back to him. He accordingly then sent it to Mr. Hammond.

In conversation with the President to-day, and speaking about Genl. Greene, he said that he and Genl. Greene had always differed in opinion about the manner of using militia. Greene always placed them in his front: himself was of opinion they should always be used as a reserve to improve any advantage, for which purpose they were the finest fellows in the world. He said he was on the ground of the battle of Guilford with  a person who was in the action and who explained the whole of it to him. That General Greene’s front was behind a fence at the edge of a large feild, thro which the enemy were obliged to pass to get at them; and that in their passage thro this they must have been torn all to peices if troops had been posted there who would have stood their ground; and that the retreat from that position was through a thicket, perfectly secure. Instead of this he posted the N. Carolina militia there, who only gave one fire and fell back, so that the whole benefit of their position was lost. He thinks that the regulars with their field pieces would have hardly let a single man get through that feild.
eod. die. [June 7.] Beckley tells me that he has the following fact from Govr. Clinton. That before the proposition for the present general government i.e. a little before, Hamilton concieved a plan for establishing a monarchical government in the US. He wrote a draught of a circular letter, which was to be sent to aboutpersons, to bring it about. One of these letters in Hamilton’s handwriting is now in possession of an old Militia Genl. up the North river, who at that time was thought orthodox enough to be entrusted in the execution. This General has given notice to Govr. Clinton that he has this paper, and that he will deliver it into his hands and no one’s else. Clinton intends the first interval of leisure to go for it, and he will bring it to Philada. Beckley is a man of perfect truth as to what he affirms of his own knolege, but too credulous as to what he hears from others.

   
   [In the margin:] Impossible as to Hamilton. He was far above that.


